DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrapani et al (US Pb No. 20140370717), in view of Chia et al (US Pub No. 20160189936), in view of Elliot et al (US Pub No. 2010017454).


 	With respect to claim 1, Chakrapani et al discloses a pedestal (530,520,Fig.5)  , wherein the pedestal comprises: an electrostatic chuck (Para 60) assembly to enable chucking of a substrate (510,Fig.5) on the pedestal (Para 60): at least one first channel ( 521,Fig.5) for carrying a cooling liquid along the pedestal to cool the substrate on the pedestal (Para 57-58); and at least one second channel (536,Fig.5) for carrying a cooling gas along the pedestal (para 61). However, Chakarapani et al does not explicitly disclose a process chamber having a processing space contained therein; a process shield disposed within the process chamber and forming an upper and outer boundary of the processing space; disposed in the process chamber opposite the process shield and forming a lower boundary of the processing space; and ending in a respective hole in a top portion of the pedestal for exposing the cooling gas to a backside of the substrate. On the other hand, Chia et al discloses a process chamber (300,Fig.2B) having a processing space contained therein (Fig.2B); a process shield (220,Fig.2B) disposed within the process chamber and forming an upper and outer boundary of the processing space (Fig.2B); so the pedestal forms the lower boundary of the processing chamber (310, Fig.2B). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chakrapani et al according to the teachings of Chia et al such that a process shield is used in the chamber, in order to protect the chamber wall from contaminants. Furthermore, the arts cited above do not explicitly disclose the cooling gas ending in a respective hole in a top portion of the pedestal for exposing the cooling gas to a backside of the substrate. On the other hand, Elliot et al discloses the cooling gas (goes through 310,312,Fig.3) ending in a respective hole in a top portion of the pedestal (the holes surrounded by 204,Fig.3) for exposing the cooling gas to a backside of the substrate (Fig.3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that respective hole in a top portion of the pedestal for exposing the cooling gas to a backside of the substrate, in order to maximize the efficiency of the cooling system by increasing convection heat transfer rate.

 	With respect to claim 2, Chia et al discloses wherein the process shield includes a curved inner surface  (Fig.2B) opposite a support surface of the pedestal (Fig.2B).

 	With respect to claim 3, Chia et al discloses wherein the curved inner surface curves radially outward and upward from a central portion of the inner surface to an outer portion of the inner surface (at the corner it is upward,Fig.2B) and then radially outward and downward a portion of the inner surface disposed radially outward of a substrate support surface (Fg.2B) of the pedestal and then radially outward and downward to a substantially vertical downwardly extending wall of the process shield (where 240 is pointing at,Fig.2B).

 	With respect to claim 4, Chia et al discloses wherein the process shield further includes a substantially vertical downwardly (where 240 is pointing at either on left or right end,Fig.2B) extending wall that terminates at a location radially (the lowest tip of 240,Fig.2B) outward of and lower than a substrate support surface of the pedestal (bottom of the substrate is in direct contact with top surface of 310 and the tip is lower than the top surface of the pedestal,Fig.2B)

 	With respect to claim 5, the arts cited above do not explicitly disclose further comprising a cooling device configured to cool the cooling liquid to a temperature of less than 70 degrees Celsius. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 6, Chia  et al discloses further comprising a gas diffuser (202,Fig.2B) coupled to the processing space to flow a gas over the substrate ( Fig.2B).

 	With respect to claim 7, Chia et al discloses wherein the gas diffuser is disposed in a central opening of the process shield (222,Fig.2B).

 	With respect to claim 8, Chia et al discloses wherein the gas diffuser has a cylindrical body (214,Fig.3A) having a diameter smaller than a diameter of the central opening (224 portion of 222,Fig.2A) to define an annular gap between the cylindrical body and the process shield (Fig.2B), and wherein the cylindrical body further includes a plurality of radial openings (208,Fig.3A) through a sidewall of the cylindrical body (Fig.3A) to fluidly couple the annular gap to an opening formed in the cylindrical body (226,Fig.2A).

 	With respect to claim 9, the arts cited above do not explicitly disclose further comprising a gas source coupled to the gas diffuser, wherein the gas source provides hydrogen gas or a hydrogen/helium gas combination alone or in combination with an inert gas. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that a gas source coupled to the gas diffuser, wherein the gas source provides hydrogen gas or a hydrogen/helium gas combination alone or in combination with an inert gas, because it is known for cleaning substrate or formation of plasma one needs to use an inert gass such as hydrogen gas or a hydrogen/helium gas combination alone or in combination with an inert gas, since an inert gas does not react with sidewall of the chamber.

 	With respect to claim 10, arts cited above do not explicitly disclose wherein the cooling gas comprises at least one of a helium gas or a hydrogen/helium gas combination. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that wherein the cooling gas comprises at least one of a helium gas or a hydrogen/helium gas combination, because of their inert properties, saving chamber from contaminants.

 	With respect to claim 11, Chia et al discloses  a process chamber (300,Fig.2B) having a processing space contained therein (Fig.2B); a process kit (200,Fig.2B) disposed in the process chamber to prevent undesired deposition on one or more components of the process chamber (Fig.2B); a process shield (220,240,Fig.2B) disposed within the process chamber and forming an upper and outer boundary of the processing space (Fig.2B); a gas diffuser (202,Fig.3A). However, Chia et al does not explicitly disclose  to distribute a hydrogen process gas into the processing space and over the substrate; and a pedestal, comprising: an electrostatic chuck assembly comprising an insulator material to enable high voltage chucking of the substrate on the pedestal; at least one first channel for carrying a cooling liquid along the pedestal to cool the substrate on the pedestal; and at least one second channel for carrying a cooling gas along the pedestal and ending in a respective hole in a top portion of the pedestal for exposing the cooling gas to a backside of the substrate. On the other hand, and a pedestal (500,Fig.5), comprising: an electrostatic chuck (Para 60) assembly comprising an insulator material (540,530, Fig.5) to enable high voltage chucking of the substrate on the pedestal (Fig.5); at least one first channel for carrying a cooling liquid (521,Fig.5) along the pedestal to cool the substrate on the pedestal; and at least one second channel (536,Fig.5) for carrying a cooling gas along the pedestal (Fig.5). However, the arts cited above do not explicitly disclose and ending in a respective hole in a top portion of the pedestal for exposing the cooling gas to a backside of the substrate, and insulating material for enabling high voltage electrostatic clamping, to distribute a hydrogen process gas into the processing space and over the substrate.  On the other hand, Elliot et al discloses the cooling gas (goes through 310,312,Fig.3) ending in a respective hole in a top portion of the pedestal (the holes surrounded by 204,Fig.3) for exposing the cooling gas to a backside of the substrate (Fig.3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that respective hole in a top portion of the pedestal for exposing the cooling gas to a backside of the substrate, in order to maximize the efficiency of the cooling system by increasing convection heat transfer rate. 

On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above to distribute a hydrogen process gas into the processing space along with other inert gasses, because it is known for cleaning the chamber segments plasma of hydrogen and an inert gas such as argon can be used to remove the contaminates. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts above such that assembly comprising an insulator material in order to be able to isolate the electrodes for the wafer.

 	With respect to claim 12, Chia et al discloses wherein the process shield includes a curved inner surface  (Fig.2B) opposite a support surface of the pedestal (Fig.2B), wherein the curved inner surface curves radially outward and upward from a central portion of the inner surface to an outer portion of the inner surface (at the corner it is upward,Fig.2B) and then radially outward and downward a portion of the inner surface disposed radially outward of a substrate support surface (Fg.2B) of the pedestal and then radially outward and downward to a substantially vertical downwardly extending wall of the process shield (where 240 is pointing at,Fig.2B).

With respect to claim 13, Chia et al discloses wherein the process shield further includes a substantially vertical downwardly (where 240 is pointing at either on left or right end,Fig.2B) extending wall that terminates at a location radially (the lowest tip of 240,Fig.2B) outward of and lower than a substrate support surface of the pedestal (bottom of the substrate is in direct contact with top surface of 310 and the tip is lower than the top surface of the pedestal,Fig.2B)

With respect to claim 14, the arts cited above do not explicitly disclose further comprising a cooling device configured to cool the cooling liquid to a temperature of less than 70 degrees Celsius. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


With respect to claim 15, Chia et al discloses wherein the gas diffuser is disposed in a central opening of the process shield (222,Fig.2B).

 	With respect to claim 16, Chia et al discloses wherein the gas diffuser has a cylindrical body (214,Fig.3A) having a diameter smaller than a diameter of the central opening (224 portion of 222,Fig.2A) to define an annular gap between the cylindrical body and the process shield (Fig.2B), and wherein the cylindrical body further includes a plurality of radial openings (208,Fig.3A) through a sidewall of the cylindrical body (Fig.3A) to fluidly couple the annular gap to an opening formed in the cylindrical body (226,Fig.2A).

 	With respect to claim 17, the arts cited above do not explicitly disclose further comprising a gas source coupled to the gas diffuser, wherein the gas source provides hydrogen gas or a hydrogen/helium gas combination alone or in combination with an inert gas. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that a gas source coupled to the gas diffuser, wherein the gas source provides hydrogen gas or a hydrogen/helium gas combination alone or in combination with an inert gas, because it is known for cleaning substrate or formation of plasma one needs to use an inert gass such as hydrogen gas or a hydrogen/helium gas combination alone or in combination with an inert gas, since an inert gas does not react with sidewall of the chamber.

 	With respect to claim 18, arts cited above do not explicitly disclose wherein the cooling gas comprises at least one of a helium gas or a hydrogen/helium gas combination. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that wherein the cooling gas comprises at least one of a helium gas or a hydrogen/helium gas combination, because of their inert properties, saving chamber from contaminants.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, applicant challenged examiner’s assumption that having cooling holes on top of the pedestal is not obvious to one of ordinary skill in the art. Examiner has provided reference Elliot et al (US Pub No. 20100177454), to prove that a pedestal having cooling on it’s top surface is known to one of ordinary skill in the art.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parkhe et al (US Patent No. 5886865) particularly lines 24-34,Col5 talks about hydrogen cleaning; Busse et al (US Patent No. 6215641), Abstract .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895